Order filed October 6,
2011
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-11-00232-CV
                                                    __________
 
 
            IN THE
INTEREST OF M.N.M. AND W.J.M., CHILDREN
 

 
                                   On
Appeal from the 70th District Court
 
                                                             Ector
County, Texas
 
                                                 Trial Court
Cause No. A-2977-PC
 

 
                                                                     O
R D E R
 
            On July
29, 2011, the trial court signed an order terminating the parental rights of
the parents of M.N.M. and W.J.M.  Counsel for the mother filed two untimely
notices of appeal on the mother’s behalf.  Pursuant to Tex. R. App. P. 26.1(b), the notice of appeal was due to be
filed August 18, 2011.  Appellant’s notices of appeal were filed on August 22
and August 25.  Upon receipt of the docketing statement and the notices of
appeal, this court wrote appellant on August 29, 2011, and informed her
that the notices of appeal appeared to be untimely under Tex. R. App. P. 26.1.  We requested
that appellant either (1) respond and provide proof that a notice of appeal was
timely filed or (2) file a motion for an extension of time to file the notice
of appeal and provide a reasonable explanation for the failure to timely file a
notice of appeal.  See Tex. R.
App. P. 10.5(b), 26.3.  Appellant did not file a motion for extension
and has not responded to our August 29 letter.  
            In a
separate letter dated August 29, 2011, this court notified appellant that the
$175 filing fee was due in our court and directed her to forward that amount to
this court within ten days of the date of the letter.  Appellant has not paid
the filing fee, nor has she filed an affidavit of indigence in compliance with Tex. R. App. P. 20.1. 
            Should
appellant no longer desire to prosecute this appeal, appellant is requested to
file a motion to dismiss in compliance with Tex.
R. App. P. 42.1.  Otherwise, on or before October 21, 2011, appellant is
directed (1) to respond and show grounds for continuing this appeal and (2) to either
submit to our office the $175 filing fee or file a proper affidavit of
indigence.  If appellant does not do so by the October 21 due date, this appeal
may be dismissed pursuant to Tex. R.
App. P. 42.3.  
 
 
                                                                                                PER
CURIAM
 
October 6, 2011
Panel consists of:  Wright, C.J.,
McCall, J., and Kalenak, J.